—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of two counts of burglary in the second degree (Penal Law § 140.25 [2]) and one count of criminal mischief in the fourth degree (Penal Law § 145.00). Defendant contends that County Court erred in failing to suppress physical evidence and his statement to the police on the ground that the police lacked reasonable suspicion to pursue him (see generally, People v Holmes, 81 NY2d 1056, 1057-1058). Because that contention was not raised in defendant’s pretrial omnibus motion or at the suppression hearing, it has not been preserved for our review (see, People v Coleman, 56 NY2d 269, 274; People v Gonzalez, 55 NY2d 887, 888; People v Bennett, 244 AD2d 923, 924, lv denied 91 NY2d 889, 92 NY2d 847; People v Owusu, 234 AD2d 893, lv denied 89 NY2d 1039). In any event, that contention lacks merit. Defendant’s flight, in conjunction with the attendant circumstances, provided the police with reasonable suspicion that a crime had been, was being, or was about to be committed (see, People v Holmes, supra, at 1057-1058). (Appeal from Judgment of Monroe County Court, Maloy, J.— Burglary, 2nd Degree.) Present — Green, J. P., Pine, Hurlbutt, Kehoe and Burns, JJ.